                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 LK WATERLOO, LLC,

               Plaintiff,                           No. 19-CV-2033-CJW-MAR

 vs.                                            ORDER ADOPTING REPORT AND
                                                    RECOMMENDATION
 CITY OF WATERLOO,
                Defendant.
                                   ____________________

                                   I.     INTRODUCTION
       This matter is before the Court on a Report and Recommendation (“R&R”) issued
by the Honorable Mark A. Roberts, United States Magistrate Judge (Doc. 46) which
recommends the Court grant defendant’s Motion for Sanctions (Doc. 39) and dismiss this
case with prejudice. Plaintiff did not resist defendant’s motion and did not timely object
to Judge Roberts’s R&R.
       For the following reasons, the Court adopts Judge Roberts’s R&R without
modification, grants defendant’s Motion for Sanctions, and dismisses this case with
prejudice.
                             II.        STANDARD OF REVIEW
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or




       Case 6:19-cv-02033-CJW-MAR Document 47 Filed 11/16/20 Page 1 of 3
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573-74 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). Nevertheless, a district judge may elect to review an R&R
under a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 150 (1985).
                                    III.   ANALYSIS
       Neither party objected to Judge Roberts’s R&R. Thus, the Court reviews it for
clear error. See Grinder, 73 F.3d at 795. The Court finds no clear error in either Judge
Roberts’s factual or legal analysis. As accurately discussed in the R&R, plaintiff has lost
interest in or outright abandoned this lawsuit. In sum, plaintiff failed to heed Judge
Roberts’s warning to comply with discovery, failed to appear as required, and failed to
obtain new counsel as directed. These failures occurred despite the Court’s repeated




                                             2

     Case 6:19-cv-02033-CJW-MAR Document 47 Filed 11/16/20 Page 2 of 3
accommodation of plaintiff and warnings of dismissal. These failures were in bad faith,
without excuse, and prejudicial to defendant.
                                 IV.    CONCLUSION
       Thus, as Judge Roberts found, plaintiff’s failure to provide discovery and comply
with the Court’s orders warrants both dismissal of this case with prejudice and plaintiff’s
payment of defendant’s reasonable expenses such as attorney’s fees and filing fees related
to defendant’s Motion for Sanctions (Doc. 39).
       For these reasons, the Court adopts Judge Roberts’s R&R without modification
(Doc. 46), grants defendant’s Motion for Sanctions (Doc. 39), and dismisses this case
with prejudice. The Clerk’s Office is directed to enter judgment in favor of defendant.
Defendant is directed to submit a separate application on or before November 23, 2020,
specifying the amount of expenses claimed. Plaintiff has until November 30, 2020, to
file a response to defendant’s application.
       IT IS SO ORDERED this 16th day of November, 2020.




                                          __________________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                              3

     Case 6:19-cv-02033-CJW-MAR Document 47 Filed 11/16/20 Page 3 of 3
